In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                       Nos. 07-13-00274-CV, 07-13-00275-CV, 07-13-00276-CV


                       IN RE DAVID LLOYD GARRISON, RELATOR

                                ORIGINAL PROCEEDING

                                     August 26, 2013

                        ON PETITION FOR WRIT OF MANDAMUS

                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Relator, David Lloyd Garrison, has filed documents in this Court which we must

construe as petitions for writs of mandamus.1 In them, Relator asks this Court to direct

Respondent, presiding judge of the 251st District Court, to appoint counsel to represent

Relator in his pending application(s) for writ of habeas corpus relating to out-of-time

appeals from three convictions.2       We will dismiss Relator’s petitions for want of

jurisdiction.




       1
        “We look to the substance of a plea for relief to determine the nature of the
pleading, not merely at the form of title given to it.” State Bar of Tex. v. Heard, 603
S.W.2d 829, 833 (Tex. 1980) (orig. proceeding) (citing TEX. R. CIV. P. 71).
       2
           See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012).
       Relator explains that he filed his article 11.07 application on August 5, 2013. He

appears to maintain that, based on Relator’s indigent status, Respondent has the duty

to appoint counsel for him in connection with his pending article 11.07 application3 and

requests that this Court compel Respondent to do so.


       Article 11.07 of the Texas Code of Criminal Procedure, however, vests exclusive

jurisdiction over post-conviction relief from final felony convictions in the Texas Court of

Criminal Appeals. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115,

117 (Tex.Crim.App. 2013) (per curiam); see also TEX. CODE CRIM. PROC. ANN. art.

11.07, § 5. Consequently, intermediate “appellate courts have scrupulously declined to

intervene in pending Article 11.07 actions, noting [the Texas Court of Criminal

Appeals]’s exclusive jurisdiction.” Padieu, 392 S.W.3d at 117 (citing In re McAfee, 53
S.W.3d 715 (Tex.App.—Houston [1st Dist.] 2001, orig. proceeding) (per curiam)).

Article 11.07 simply contains no role for the intermediate courts of appeals; the only

courts to which article 11.07 refers are the convicting court and the Texas Court of

Criminal Appeals.    In re McAfee, 53 S.W.3d at 718.         “Should an applicant find it

necessary to complain about an action or inaction of the convicting court, the applicant

may seek mandamus relief from the [Texas] Court of Criminal Appeals.” Id. (citing TEX.

CONST. art. V, § 5). As an intermediate appellate court, we are without authority to issue

writs of mandamus in criminal law matters pertaining to pending article 11.07

proceedings. See id.; see also Padieu, 392 S.W.3d at 117 (citing Ex parte Alexander,

       3
         We do not have a record of said application; nor do we have a record of any
sort that would show that Relator is otherwise entitled to the relief he requests. See
TEX. R. APP. P. 52.3(k)(1)(A) (requiring Relator to include appendix with petition
containing “certified or sworn copy of any order complained of, or any other document
showing the matter complained of”), 52.7(a)(1) (requiring Relator to file with petition “a
certified or sworn copy of every document that is material to relator’s claim for relief”).

                                             2
685 S.W.2d 57, 60 (Tex.Crim.App. 1985), and TEX. CODE CRIM. PROC. ANN. art. 11.07 §

5).4


       Accordingly, we dismiss Relator’s petitions for want of jurisdiction. See In re

McAfee, 53 S.W.3d at 718.




                                                               Per Curiam




       4
          Relator has also filed a supplemental document in connection with these
causes in which he appears to request that this Court direct the trial court to grant him
an out-of-time appeal. Because the matters raised in this supplemental filing also
involve Relator’s pending article 11.07 application, we are similarily without jurisdiction
to entertain this supplemental claim for mandamus relief. To the extent he asks this
Court to—either directly or indirectly—grant him an out-of-time appeal, we remind
Relator that such relief is beyond the jurisdiction of this Court; his recourse, if any, in
this context is by way of post-conviction writ of habeas corpus returnable to the Texas
Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3, 5 (West
Supp. 2012)

                                            3